Defendant appeals from a judgment, entered upon the verdict of a jury, in an action brought to recover damages for pain and suffering and for the death of plaintiffs’ intestate, a pedestrian, as the result of being struck by defendant’s automobile at a street intersection, and from an order denying his motion to set aside the verdict and for a new trial. Judgment and order unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [See post, p. 785.]